Exhibit (g)(6) APPENDIX A TO THE AMENDED AND RESTATED MASTER CUSTODIAN AGREEMENT DATED OCTOBER 17, 2008 BETWEEN EACH REGISTERED INVESTMENT COMPANY IDENTIFIED AND BROWN BROTHERS HARRIMAN & CO. DATED AS OF November 1, 2012 DWS Global/International Fund, Inc. DWS Enhanced Emerging Markets Fixed Income Fund DWS Enhanced Global Bond Fund DWS Global Small Cap Growth Fund DWS Global Thematic Fund DWS RREEF Global Infrastructure Fund DWS Global High Income Fund, Inc. DWS International Fund, Inc. DWS Diversified International Equity Fund DWS Dreman International Value Fund DWS Emerging Markets Equity Fund DWS International Fund DWS Latin America Equity Fund DWS World Dividend Fund DWS Securities Trust DWS Enhanced Commodity Strategy Fund DWS Gold & Precious Metals Fund DWS RREEF Global Real Estate Securities Fund DWS Variable Series I DWS Global Small Cap Growth VIP DWS International VIP DWS Variable Series II DWS Diversified International Equity VIP DWS Global Thematic VIP DWS Cayman Precious Funds Metals, Inc. DWS Cayman Commodity Fund II, Ltd. BROWN BROTHERS HARRIMAN & CO. EACH REGISTERED INVESTMENT COMPANY IDENTIFITED ON THIS APPENDIX A By: /s/Patricia R. Fallon By: /s/John Millette Name: Patricia R. Fallon Name: John Millette Title: Managing Director Title: Secretary
